NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AZIZI ANSARI,                                   No. 20-16926

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00502-RM-PSOT

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Azizi Ansari appeals pro se from the district court’s judgment dismissing his

action alleging claims under the Federal Tort Claims Act (“FTCA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of lack of jurisdiction due to a failure to exhaust. Brady v. United States, 211 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
499, 502 (9th Cir. 2000). We affirm.

      The district court properly dismissed Ansari’s FTCA claim for lack of

subject matter jurisdiction because Ansari failed to exhaust his administrative

remedies prior to bringing suit. See 28 U.S.C. § 2675(a) (setting forth FTCA’s

administrative exhaustion requirement); Brady, 211 F.3d at 502-03 (federal courts

lack jurisdiction to adjudicate an FTCA claim unless the claimant has first

exhausted administrative remedies).

      AFFIRMED.




                                         2                                    20-16926